Title: To John Adams from Richard Rush, 17 April 1814
From: Rush, Richard
To: Adams, John




Dear Sir.
Washington April 17. 1814.


You could have sent me no greater treat than the letter of Mr Adams which you were so kind as to enclose in your last favor. I had before now, and from the best sources, heard that his diplomatic correspondence on a file in the department of state exhibited when, taken from the beginning, a fulness, an elegance, an accuracy, an extent of observation, a sagacity, a profoundness of political knowledge and forecast, not equaled by any other similar dispatches to be seen from the pen of a foreign minister appointed under the present constitution. This private letter to you puts the question of the Russian Mediation in the most commanding lights I have yet seen, and with singular perspicuity and condensation places the conduct of the British nation as regards this point and the one of impressment, upon its true ground, while it unanswerably defends that of the U. States. The President and Mr Monroe have read it with the greatest interest and pleasure, and desire that, with their highest respects, I will present you with their best thanks for the permission you were kind enough to give them to read it. All that part of it which so ably exposes the grounds of Britain’s refusal to accept the mediation, I have taken the liberty to copy. To publish any thing of this nature as from him, considering the delicacy of his station and the pending negociation, would, perhaps, be doing too much. But what he says is too sound to be lost to the public entirely, and I am therefore contemplating the plan of mixing up the part I have copied with some observations to be given anonymously to the press. With what incomparable force and simplicity he writes. Able as this letter is, and as all his services may and will be abroad, again and again and again I lament his absence. For I persuade myself he would have been in the way of rendering services to his country still more important and valuable at home.
You will rejoice I dare say, Sir, at the death of the restrictive system. It was matter of serious satisfaction to me, that at the first meeting of those offices of the different departments with whom the President consults at which I had the honor to express an opinion, it was given in favor of “free trade” which I have ever valued no less than “sailors rights”.
You will 
The independence, the honest manly Americanism of Mr Dexter is looked to and estimated here at the highest rate; so are such qualities in such men, or in men at all approaching to his excellence, whenever found in New England: so is the genius, the energy, the power, of New England, with constant regrets at her present attitude. But, Sir, a majority of New England now stands identified with old England, if not in conduct at least in feeling and opinion. I sometimes get access to the newspapers of the latter, which are undoubtedly transcended by those of the former in a sturdy defence of all British Maritime claims and a joyous exultation at British triumphs. How then can the next of the union approach her with confidence at a crisis like the present? Her Adams’s, her Dexter’s, her Gerry’s, her Gray’s, her Story’s can alone save her to the continent, and make her again, as ever, its ornament and strength. But I wait with real impatience for the dream, which I promise not to reveal even to my better half, and certainly will not to any one else. She is all acknowledgment under your polite compliment, and desires me to say that she will endeavour to earn, if she does not as yet deserve, your good opinions.
I will have the pleasure to enclose Mr Adams’s letter in a day or two, if I may trespass in keeping it thus much longer, and in the mean time make you the usual offerings of my attachment and respect.


Richard Rush.


